[J-40-2018] [MO: Saylor, C.J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                      :   No. 45 WM 2017
 INVESTIGATING GRAND JURY                       :
                                                :
                                                :   Appeal from the Order of the
 PETITION OF: DIOCESE OF                        :   Supervising Judge of the Fortieth
 HARRISBURG AND DIOCESE OF                      :   Statewide Investigating Grand Jury
 GREENSBURG                                     :   entered on 6/15/17 at Allegheny
                                                :   County No. CP-02-MD-0000571-2016
                                                :
                                                    ARGUED: May 15, 2018


                                 CONCURRING OPINION


JUSTICE BAER                                        DECIDED: AUGUST 21, 2018

       I join the erudite Majority Opinion. I write only to voice my concern with one aspect

of its expression. Atypically, the Majority twice invokes this Court’s “supervisory authority”

to mandate substantive modifications to the entry of appearance form under scrutiny. We

do not often invoke our superintendence of the judiciary as justification for a sua sponte

form change, and I have no recollection of the Court ever employing this precept to alter

a form (or rule) within an opinion. Rather, our normal protocol is to refer the underlying

issue to the appropriate committee and permit it to consider adjustments through its

customary process. Notably, in this regard, we presently have an ad hoc committee

reviewing all aspects of Pennsylvania’s grand jury practice.

       Be this as it may, I can abide by the Majority’s invocation of our supervisory

authority and employment thereof in an opinion to alter the subject entry of appearance

form in two substantive aspects so long as it is understood that the use of this
methodology does not alter the inherent ability of our various committees, including the

ad hoc grand jury study group, to modify the form as statutory changes, caselaw, or other

superseding factors would require.      While the Majority does not say this, it does not

suggest anything to the contrary.

       Accordingly, I write to clarify that I view the Majority Opinion’s modification of the

entry of appearance form to resolve the case before us as in no way precluding or, indeed,

discouraging, necessary variations now or in the future as recommended by any

appropriate Court committee, including the ad hoc committee studying grand jury

practice.   This understanding would be as of course if the Court had made these

adjustments upon a committee’s recommendation.             The Majority’s invocation of our

supervisory powers and employment of an opinion to make these alterations should not

alter this typical process for rule and form variations.

       Chief Justice Saylor and Justices Todd, Dougherty and Mundy join this concurring

opinion.




                             [J-40-2018] [MO: Saylor, C.J.] - 2